                Case 2:21-cr-00107-RSM Document 56 Filed 08/20/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9

10      UNITED STATES OF AMERICA,                      CASE NO. CR21-107RSM

11                           Plaintiff,                ORDER ON MOTION FOR
                                                       WITHDRAWAL AND
12               v.                                    SUBSTITUTION OF COUNSEL

13      CESAR ARAMBULA,

14                           Defendant.

15

16         THE COURT having reviewed the unopposed Motion for Withdrawal and Substitution of

17 Counsel by defendant Cesar Arambula (Dkt #52), hereby GRANTS the motion. The

18 appointment of attorney Kenneth Thierren is terminated and Arturo Menendez is allowed to

19 appear as counsel of record for defendant Cesar Arambula.

20         DATED this 20th day of August, 2021.

21

22                                            A
                                              RICARDO S. MARTINEZ
23                                            CHIEF UNITED STATES DISTRICT JUDGE

24

     ORDER- 1
